 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9       ENJOLI NACOLE BEASLEY,                              Case No. 1:18-cv-01103-JDP

10                      Plaintiff,                           ORDER GRANTING MOTION FOR
                                                             EXTENSION OF TIME
11              v.
                                                             ECF No. 15
12       COMMISSIONER OF
         SOCIAL SECURITY,
13
                          Defendant.
14

15            Plaintiff Enjoli Nacole Beasley proceeds in this Social Security appeal represented by
16       counsel. Plaintiff moves for a thirty-day extension of time to file his opening brief.
17       ECF No. 15. Defendant does not oppose. The court will grant plaintiff’s motion for an
18       extension of time.1
19            Order
20            Plaintiff’s motion for an extension of time, ECF No. 15, is granted.

21

22 IT IS SO ORDERED.

23

24 Dated:         March 14, 2019
                                                            UNITED STATES MAGISTRATE JUDGE
25

26
    Plaintiff’s counsel apologizes for any inconvenience this extension may cause the court.
     1

27 ECF No. 15 at 1. This is plaintiff’s first extension of time, and the court is mindful of the
   burden on counsel for both sides. No apology is necessary.
28


                                                        1
